          Case 1:19-cv-04487-JSR Document 66 Filed 02/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


B ASSET MANAGER, et al.,                                           ,.
                    "'
                         Plaintiffs,                 Case No. 1: l 9-cv-04487-JSR
               V.                                                                             -·- - -··7
SENIOR HEALTH INSURANCE COMPANY
OF PENNSYLVANIA,                                                         "\ffiNT
                                                                          ' ;ONJCAJ.._,   1
                         Defendant.                                                                    .
                                                                                ---
                                                                                               ~
                                                                                                _ . ---l


                                 ~ [PRO~ORDER
       In September 2019, this Court approved SHIP's deposit of $519,252.81 in the Court's

Registry. ECF 50. The Court subsequently vacated that Order, stating "the supersedeas bond

posted by SHIP-in the amount of $519,252.81.and as approved by this Court on September 22,

2019 - [shall] be fully and unconditionally released and discharged." ECF 61. SHIP now requests

return of the $519,252.81 deposit, including any interest accrued, and Plaintiffs do not oppose.

The Court approves SHIP's request. In accordance with 28 U.S.C. § 2042, the Court ORDERS

the Clerk of Court to return to SHIP the initial deposit of $519,252.81, plus any interest that has

accrued, less any administrative fees incurred.

       SO ORDERED.
                                                                          .,,


Dated: New York, NY
       February J!f._, 2020                          J ~
